Broyles, C. J.
1. Where the owner of an automobile delivers it to A for the purpose of being sold by A to any purchaser whom A may procure, and the entire control of the car is surrendered to A, A is not the servant of the owner, but an independent contractor. Where A, under such circumstances, and while operating the car in a demonstration drive for a prospective buyer who is riding in the car, negligently injures another, the owner is not liable in an action for damages for the injury. This ruling is not affected by the fact that the owner knew that A intended to operate the car on a demonstration drive for the purpose of securing, if possible, a purchaser for the car, and that he (the owner) furnished the gasoline for the demonstration. See, in this connection, Wooley v. Doby, 19 Ga. App. 797 (92 S. E. 295), and eit.
2. Under the above-stated ruling the verdict in the instant case holding the owner of the automobile liable for the negligence of the driver was *278contrary to law and the evidence, and the court properly granted the defendant’s motion for a new trial.
Decided November 11, 1930.
Lawton Nalley, for plaintiff.
Tillou & Irma Von Nunes, J. 8. Hall, for defendant.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.